Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/22 is being considered by the examiner.
Examiner's Note
The examiner respectfully notes that the disclosed alternative embodiments appearing as different species (i.e. digital screen, speaker, sensor, GPS, timer, etc.) of a genus (i.e. 'technology') are interpreted as obvious variants of each other and otherwise would be restricted as different inventions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation "the embedded technology enhances human expression of the wearer" in claim 1 (and similarly in claim 9), it appears the interrelation of the essential elements of the intended invention that function simultaneously or are directly functionally related, or the essential elements or the essential structural cooperative relationships of the elements are omitted in the claim language, where such omission amounts to a gap between the claimed elements (see In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976), In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976), In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968), Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965), and Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. & Inter. 1965)). In particular, it is not clear how the claimed function (i.e. enhancing human expression of the wearer) is performed by the recited structure; nor, is it clear what is intended by this limitation. 
Applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention.
Dependent claims do not overcome the aforementioned rejection. Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over POST (US 2005/0068762) in view of RUBIN (US 2004/0187184).
Regarding claim 1, POST discloses a face mask (FIG.s 1-4) comprising: a face covering (12, 22 FIG. 3) portion with attachment members (such as 34 FIG. 3), wherein the attachment members are configured to secure the face covering portion to a face of a wearer; and technology (such as 20, 28, 30, 32 FIG. 3) embedded within the face covering portion, wherein the embedded technology enhances (certain) human expression of the wearer.
In light of the compact prosecution, examiner notes that although not explicitly claimed, the technology of POST is different from that of the intended invention. 
RUBIN teaches a wearable article of clothing (FIG.s 1-3) comprising a covering portion (11A FIG. 1B) configured to secure to a body of a wearer; and technology (such as 13-16 FIG. 1B and the details shown in FIG. 3) embedded within the covering portion, wherein the embedded technology enhances human expression of the wearer.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a technology, such as taught by RUBIN, with the mask of POST in order to improve the operational modularity of the assembly. 
Regarding the enhancing the expression of the wearer, examiner notes that, first, any physical attribute, even such as the shape of the mask itself, may enhance the expression of certain intention of a wearer of the mask, that is, decorations of the mask of POST convey a certain expression and is therefore enhancing, and second, the incorporation of the expressional technology of RUBIN with the mask of POST enables enhancement of any expression, during the intended operation of the combination. 
Regarding claim 9, POST discloses a face mask system (FIG.s 1-4) comprising: a face mask comprising: a face covering portion (12, 22 FIG. 3) with attachment members (see 34 FIG. 3), wherein the attachment members are configured to secure the face covering portion to a face of a wearer; and technology (such as 20, 28, 30, 32 FIG. 3) embedded within the face covering portion, wherein the embedded technology comprises a visual element (see 20 FIG. 3) that enhances human expression of the wearer; and a user computing device (see 28 FIG. 3) coupled to the embedded technology, wherein the user computing device sends instructions to the embedded technology to display user selected content on the visual element.
In light of the compact prosecution, examiner notes that although not explicitly claimed, the technology of POST is different from that of the intended invention. 
RUBIN teaches a wearable article of clothing (FIG.s 1-3) comprising: a covering portion (11A FIG. 1B) configured to secure to a body of a wearer; and technology (13-16 FIG. 1B and FIG. 3) embedded within the covering portion, wherein the embedded technology comprises a visual element (see 13A FIG. 1B) that enhances human expression of the wearer; and a user computing device (see 14A, 14B FIG. 1B) coupled to the embedded technology, wherein the user computing device sends instructions to the embedded technology to display user selected content on the visual element.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a technology, such as taught by RUBIN, with the mask of POST in order to improve the operational modularity of the assembly. 
Regarding the enhancing the expression of the wearer, examiner notes that, first, any physical attribute, even such as the shape of the mask itself, may enhance the expression of certain intention of a wearer of the mask, that is, decorations of the mask of POST convey a certain expression and is therefore enhancing, and second, the incorporation of the expressional technology of RUBIN with the mask of POST enables enhancement of any expression, during the intended operation of the combination. 
Regarding claim 2, RUBIN further teaches the embedded technology is a digital screen with a micro controller (evident of 13A FIG. 1B).
The motivation to combine is same as in claim 1 above. 
Regarding claim 7, RUBIN further teaches the embedded technology is coupled to a user computing device, wherein the user computing device operates to provide additional control of the embedded technology (see 14B FIG. 1B).
The motivation to combine is same as in claim 1 above. 
Regarding claim 8, POST further discloses the embedded technology is a visual element (20 FIG. 3).
Regarding claim 10, RUBIN further teaches the embedded technology is a flexible digital display (see 13A FIG. 1B; ¶[0016]) with a microcontroller.
The motivation to combine is same as in claim 1 above. 
Regarding claim 11, RUBIN further teaches the user selected content includes one of text, graphics, video or combinations thereof (evident of 13A FIG. 1B).
The motivation to combine is same as in claim 1 above. 
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over POST in view of RUBIN, as applied to claim 1 above, and further in view of LONG (LONGINOTTI-BUITONI US 9282893).
Regarding claims 3-6, POST in view of RUBIN does not explicitly recite the claimed technology. 
LONG (FIG.s 1-16) teaches the embedded technology is at least one of a speaker with a micro controller, an air intake sensor, a GPS device or a timer (see FIG.s 1A-1B).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any known and workable technology, such as taught by LONG, with the mask of POST in view of RUBIN in order to improve the operational modularity of the assembly in accordance to a preferred application thereof.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GAGNE (US 2005/0047116), DAVIES (US 2005/0197172), GABRIEL (US 2015/0020815), BIRLI (US 2005/0096096), MILLER (US 9335656).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875